OPINION.
Sternhagen:
Section 327 of the Revenue Act of 1918 provides “ that in the following cases the tax shall be determined as provided in section 328: * * * (b) in the case of a foreign corporation.” Section 1 provides, “ that when used in this Act * * * the term ‘ foreign ’ when applied to a corporation or partnership means created or organized outside the United States.”
*1107Clearly this is a foreign corporation within the statutory definition. The facts relied upon by the petitioner that all its business is done in this country and that it has complied with the laws of New York to do business in that State, are matters which can not serve to take the case out of the clear language of the statute. Appeal of Frederick Warne & Co., Ltd., 1 B. T. A. 1097; Appeal of Josiah Wedgwood & Sons., Ltd., 3 B. T. A. 355.

The defioienoy is $3,979.^8. Order will he entered accordingly.